COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-10-00196-CR


JOHNNY ROY WALLACE JR. A/K/A                                      APPELLANT
JOHNNY R. WALLACE JR.

                                      V.

THE STATE OF TEXAS                                                      STATE


                                   ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

                               I. INTRODUCTION

      A jury convicted Appellant Johnny Roy Wallace Jr. a/k/a Johnny R.

Wallace Jr. of possession of more than four but less than 200 grams of cocaine,

and the trial court sentenced him to twenty years’ confinement. In two points,




      1
      See Tex. R. App. P. 47.4.
Wallace argues that the evidence is insufficient to support his conviction and that

the trial court erred by admitting certain evidence. We will affirm.

                                  II. BACKGROUND

      Around 1:00 a.m. on June 30, 2009, Wallace made an illegal U-turn in the

vehicle that he was driving in front of the marked patrol car that Officer Francis

Anderson was driving. Officer Anderson hit her brakes, turned on the emergency

lights, parked her patrol car, and approached Wallace, who was the only person

in his vehicle. Officer Anderson had a “good view” inside of Wallace’s vehicle

and asked him for his driver license and insurance.            Wallace told Officer

Anderson that he had some “weed” in the car, and Officer Anderson observed a

plastic baggie that contained what appeared to be a white, powdery substance

as Wallace was “trying to fidget” with his right hand. Officer Anderson proceeded

to open the door and asked Wallace to get out of the vehicle. When Wallace

exited the vehicle, a plastic baggie containing a white substance dropped onto

the ground, and Wallace shoved Officer Anderson and ran off. With the help of

another officer, Officer Anderson pursued Wallace and eventually caught and

arrested him.

      Officer Anthony Taylor responded to provide assistance and arrived at the

scene within a minute or two of the call. He approached Wallace’s vehicle and

observed a clear plastic bag that contained a white substance lying on the

ground near the driver’s side door.           Subsequent testing showed that the

substance weighed .72 grams and contained cocaine. Officer Taylor searched


                                          2
Wallace’s vehicle and found what tests later confirmed to be (1) 39.93 grams of

marijuana in the glove box and (2) 6.36 grams of cocaine (in “cookie” form) in the

driver’s side door pocket.       Officer Taylor released the narcotics to Officer

Anderson when she returned to the scene.

                             III. EVIDENTIARY SUFFICIENCY

      In his first point, Wallace challenges the sufficiency of the evidence to

support the “possession” element of the charged offense, arguing that the

evidence is insufficient to affirmatively link him to the 6.36 grams of cocaine

discovered in his vehicle.

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the

prosecution to determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).            This standard gives full play to the

responsibility of the trier of fact to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.

Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton, 235 S.W.3d at 778. The

trier of fact is the sole judge of the weight and credibility of the evidence. See

Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Brown v. State, 270 S.W.3d
564, 568 (Tex. Crim. App. 2008), cert. denied, 129 S. Ct. 2075 (2009). We must

presume that the factfinder resolved any conflicting inferences in favor of the


                                          3
prosecution and defer to that resolution. Jackson, 443 U.S. at 326, 99 S. Ct. at

2793; Clayton, 235 S.W.3d at 778.

      To support Wallace’s conviction, the State had to show that he intentionally

or knowingly “possessed” between four and 200 grams of cocaine. See Tex.

Health & Safety Code Ann. § 481.115(a), (d) (West 2010). To prove possession,

the State was required to show that Wallace (1) exercised actual care, custody,

control, or management over the substance and (2) knew that the matter

possessed was contraband. See Poindexter v. State, 153 S.W.3d 402, 405 (Tex.

Crim. App. 2005); see also Tex. Health & Safety Code Ann. § 481.002(38) (West

2010); Tex. Penal Code Ann. § 6.01(b) (West 2011) (defining when possession is

voluntary). Wallace does not argue that he did not know that the 6.36 grams of

cocaine was contraband; therefore, we focus on the evidence demonstrating his

actual care, custody, control, or management of the cocaine. See Poindexter,
153 S.W.3d at 405.

      When the accused does not have actual possession of the controlled

substance or exclusive possession of the locale where the controlled substance

was found, it cannot be concluded or presumed that the accused had possession

over the contraband unless there are additional independent facts or

circumstances that tend to connect or link the accused to the knowing

possession of the contraband. Id. at 406 (quoting Deshong v. State, 625 S.W.2d
327, 329 (Tex. Crim. App. [Panel Op.] 1981)). This is because, whether the

evidence is direct or circumstantial, it must establish that the defendant’s


                                        4
connection with the contraband was more than fortuitous. Evans v. State, 202
S.W.3d 158, 161 (Tex. Crim. App. 2006). Relevant non-exclusive links tending to

connect the defendant to knowing possession include (1) the defendant’s

presence when the search is conducted; (2) whether the contraband was in plain

view; (3) the defendant’s proximity to and the accessibility of the narcotic;

(4) whether the defendant possessed other contraband or narcotics when

arrested; (5) whether the defendant attempted to flee; (6) whether the defendant

made furtive gestures; (7) whether the defendant owned or had the right to

possess the place where the drugs were found; and (8) whether the conduct of

the defendant indicated a consciousness of guilt. Id. at 162 n.12. It is not the

number of links that is dispositive but the logical force of all of the evidence. Id.

at 162.

      Here, notwithstanding that Wallace exclusively possessed the vehicle

where the cocaine was found, numerous facts link him to the 6.36 grams of

cocaine discovered in the driver’s side door pocket of his vehicle. Specifically,

Wallace was the sole occupant of his vehicle; Wallace told Officer Anderson that

he had “weed” in his vehicle; Wallace made furtive gestures when Officer

Anderson asked for his driver license and proof of insurance; Officer Anderson

observed a plastic baggie containing a white, powdery substance when Wallace

fidgeted his hand while seated in his vehicle; Officers Anderson and Taylor both

observed a plastic baggie containing cocaine on the ground outside of the

driver’s side door of Wallace’s vehicle; Officer Taylor found marijuana in the


                                         5
vehicle’s glove compartment; Wallace shoved Officer Anderson and fled after

exiting his vehicle; and Officer Taylor discovered the 6.36 grams of cocaine in the

driver’s side door pocket, located in close proximity to where Wallace sat to

operate the vehicle.

      Viewing all of the evidence in the light most favorable to the prosecution, a

rational jury could have found beyond a reasonable doubt that Wallace

intentionally or knowingly possessed the 6.36 grams of cocaine discovered in the

driver’s side door pocket of his vehicle. See Jackson, 443 U.S. at 319, 99 S. Ct.

at 2789; Clayton, 235 S.W.3d at 778; Evans, 202 S.W.3d at 162 n.12.

Accordingly, we hold that the evidence is sufficient to support Wallace’s

conviction, and we overrule his first point.

                 IV. EVIDENCE DISCOVERED IN WALLACE’S VEHICLE

      In his second point, Wallace argues that the trial court “erred by admitting

into evidence the baggies that were seized from [his] vehicle.” He contends that

the cocaine was discovered pursuant to a “search incident to arrest” but that the

search ran afoul of Arizona v. Gant, 556 U.S. 332, 129 S. Ct. 1710 (2009), and

that none of the exceptions to the warrant requirement were present.

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Layton v. State, 280 S.W.3d
235, 238–39 (Tex. Crim. App. 2009). Thus, a general or imprecise objection may


                                          6
be sufficient to preserve error for appeal, but only if the legal basis for the

objection is obvious to the court and to opposing counsel. Buchanan v. State,

207 S.W.3d 772, 775 (Tex. Crim. App. 2006). Further, a party’s argument on

appeal must comport with his objection in the trial court. Guevara v. State, 97
S.W.3d 579, 583 (Tex. Crim. App. 2003).

      The record shows that when the State first offered the cocaine “cookie”

that was found in the driver’s side door pocket of Wallace’s vehicle into evidence

(State’s Exhibit 4), defense counsel took the witness, Officer Anderson, on voir

dire. Defense counsel questioned Officer Anderson about the chain of custody

relevant to the exhibit and the role that another officer, Officer Torres, played in

assisting Officer Anderson. After questioning Officer Anderson, defense counsel

stated, “I would like to object to the State having the evidence entered. That - -

Exhibits . . . 2 through 5 being entered into evidence, Your Honor.” The trial

court then questioned Officer Anderson before “conditionally receiv[ing]” State’s

Exhibit 4 “until the State proves up the - - through the criminalist the controlled

substances.” Defense counsel did not subsequently assert an objection when

the State questioned Officer Taylor about the cocaine “cookie” or when the State

offered the cocaine into evidence “for all purposes” during its questioning of the

forensic analyst.

      The record thus demonstrates that Wallace never objected that the

cocaine discovered in his vehicle was obtained through an improper search.

Although Wallace asserted an objection to the cocaine after questioning Officer


                                         7
Anderson on voir dire, he asserted only a general objection, and it was neither

apparent nor obvious from its context that he was objecting on the basis of an

illegal search.   To the extent that the general objection’s legal basis was

apparent to the trial court, it related only to chain of custody and Officer Torres’s

involvement.2 We hold that Wallace failed to preserve this point for appellate

review. See Tex. R. App. P. 33.1(a)(1); Buchanan, 207 S.W.3d at 775; Guevara,
97 S.W.3d at 583. We overrule Wallace’s second point.

                                  V. CONCLUSION

      Having overruled Wallace’s two points, we affirm the trial court’s judgment.




                                                    BILL MEIER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 22, 2011




      2
       Nonetheless, the trial court impliedly sustained the objection because it
did not admit the evidence for all purposes until the State re-offered it during the
forensic analyst’s testimony, and Wallace did not assert an objection at that time.


                                         8